Citation Nr: 1226555	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-29 551	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
1.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 80 percent disabling.,

2.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to December 1948 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

During the course of this appeal the appellant's rating for hearing loss was increased from 70 to 80 percent disabling.  After the last supplemental statement of the case, an additional private audiometric study of December 2010 was received.  The RO did not review this record and a waiver of RO review was not attached.

More significantly, however, the speech reception thresholds on this document are significantly worse and at variance with those recorded on VA examinations in 2008, 2009, and earlier in 2010.  Verification/reconciliation of these findings with the VA findings would seem indicated prior to a final appellate decision in this matter.  If verified, it appears a higher rating would be in order.

Moreover, at the hearing before the undersigned, appellant indicated that he had undergone additional audiometric studies, privately in January and through the VA in March 2012.  These documents are not on file and should be associated with the file.  If they confirm the 2010 results, or can be reconciled with those findings, additional examination may not be needed.

In view of this action, the TDIU issue is deferred pending the development.  This has been pending since the reopening the claim, and may continue to be for consideration depending on the outcome of the action taken herein.

In view of the foregoing, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain, with the assistance of the appellant as needed, records from the private audiometic study in January 2012, and the VA audiometic study of March 2012.  If records cannot be obtained, the claims folder should contain documentation as to the attempts made.

2.  Forward all records, including those obtained pursuant to paragraph 1 above, to an appropriate examiner for review.  The examiner is asked to verify and/or reconcile the speech reception thresholds recorded privately in 2010 with those earlier VA findings and any findings on the 2012 examinations.  If there is significant difference in recorded values or there are findings that cannot otherwise be explained, further appropriate testing should be scheduled.

3.  Thereafter, the issues should be readjudicated.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






